DETAILED ACTION

Claims 2 – 4, 6 – 11, 13 – 18, and 20 – 22, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
	An examiner’s amendment to the claims was authorized by Applicant’s representative, Philip Jensen, Reg. No. 63,563, on February 23, 2022.

Allowable Subject Matter
Claims 2 – 4, 6 – 11, 13 – 18, and 20 – 22 are allowed.
Please amend the claims as follows:
(Canceled)

2.	(Currently Amended)	A computer-implemented method comprising:
receiving real-time search criteria data, wherein the real-time search criteria data is responsive to a user post on a social media site;

generating an online ranking for one or more agents associated with the online status, wherein the online ranking is generated using the real-time search criteria data and the agent profile data;
generating an offline ranking for one or more agents associated with the offline status, wherein the offline ranking is generated using the real-time search criteria data and the agent profile data; and
transmitting search result data including the online ranking and the offline ranking as a listing of agent profiles, wherein when the real-time search criteria data is received from a category page, the real-time search criteria data includes a hard-coded search query associated with a user selectable category used to generate the search result data.

3.	(Previously Presented)	The computer-implemented method of claim 2, wherein the search result data includes instructions for initiating real-time contact with the plurality of agents associated with the online status; and
wherein the search result data includes instructions for initiating offline contact with the plurality of agents associated with the offline status.

4.	(Previously Presented)	The computer-implemented method of claim 2, wherein generating the online ranking includes:
generating a ranked list of profiles for the plurality of agents associated with the online status; and
randomly increasing a ranking position for at least one profile within the ranked list of profiles, wherein the ranking position for the at least one profile is selected to compensate for position bias in history data used to generate the online ranking.

5.	(Canceled).


receiving tracking information associated with the search result data, the tracking information including a profile identifier of a selected profile, and a position of the selected profile in a ranked list of profiles for the plurality of agents associated with the online status; and
updating the agent profile data using the tracking information.

7.	(Previously Presented)	The computer-implemented method of claim 2, further comprising:
receiving tracking information associated with the search result data, the tracking information including context data associated with the real-time search criteria data;
updating the agent profile data using the tracking information to generate updated agent profile data; and
transmitting the updated agent profile data, wherein when the updated agent profile data is received at a service server associated with the agent profile data, the updated agent profile data is used to update locally cached data used for generating agent searches.

8.	(Previously Presented)	The computer-implemented method of claim 2, wherein the real-time search criteria data is associated with a registered user; and
wherein the plurality of agents associated with the agent profile data for the real-time search criteria data is limited to a set of profiles associated with the registered user.

9.	(Currently Amended)  A system, comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors configured to perform operations including:
receiving real-time search criteria data, wherein the real-time search criteria data is responsive to a user post on a social media site;

generating an online ranking for one or more agents associated with the online status, wherein the online ranking is generated using the real-time search criteria data and the agent profile data;
generating an offline ranking for one or more agents associated with the offline status, wherein the offline ranking is generated using the real-time search criteria data and the agent profile data; and
transmitting search result data including the online ranking and the offline ranking as a listing of agent profiles, wherein when the real-time search criteria data is received from a category page, the real-time search criteria data includes a hard-coded search query associated with a user selectable category used to generate the search result data.

10.	(Previously Presented)	The system of claim 9, wherein the search result data includes instructions for initiating real-time contact with the plurality of agents associated with the online status; and
wherein the search result data includes instructions for initiating offline contact with the plurality of agents associated with the offline status.

11.	(Previously Presented)	The system of claim 9, wherein generating the online ranking includes:
generating a ranked list of profiles for the plurality of agents associated with the online status; and
randomly increasing a ranking position for at least one profile within the ranked list of profiles, wherein the ranking position for the at least one profile is selected to compensate for position bias in history data used to generate the online ranking.

12.	(Canceled).


receiving tracking information associated with the search result data, the tracking information including a profile identifier of a selected profile, and a position of the selected profile in a ranked list of profiles for the plurality of agents associated with the online status; and
updating the agent profile data using the tracking information.

14.	(Previously Presented)	The system of claim 9, further comprising:
receiving tracking information associated with the search result data, the tracking information including context data associated with the real-time search criteria data;
updating the agent profile data using the tracking information to generate updated agent profile data; and
transmitting the updated agent profile data, wherein when the updated agent profile data is received at a service server associated with the agent profile data, the updated agent profile data is used to update locally cached data used for generating agent searches.

15.	(Previously Presented)	The system of claim 9, wherein the real-time search criteria data is associated with a registered user; and
wherein the plurality of agents associated with the agent profile data for the real-time search criteria data is limited to a set of profiles associated with the registered user.

16.	(Currently Amended)  A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a device, cause the device to perform operations comprising: 
receiving real-time search criteria data, wherein the real-time search criteria data is responsive to a user post on a social media site;
accessing agent profile data associated with the real-time search criteria data, wherein the agent profile data includes an availability status value indicating an online status or an offline status for a plurality of agents associated with the agent profile data;

generating an offline ranking for one or more agents associated with the offline status, wherein the offline ranking is generated using the real-time search criteria data and the agent profile data; and
transmitting search result data including the online ranking and the offline ranking as a listing of agent profiles, wherein when the real-time search criteria data is received from a category page, the real-time search criteria data includes a hard-coded search query associated with a user selectable category used to generate the search result data.

17.	(Previously Presented)	The non-transitory computer readable medium of claim 16, wherein the search result data includes instructions for initiating real-time contact with the plurality of agents associated with the online status; and
wherein the search result data includes instructions for initiating offline contact with the plurality of agents associated with the offline status.

18.	(Previously Presented)	The non-transitory computer readable medium of claim 16, wherein generating the online ranking includes:
generating a ranked list of profiles for the plurality of agents associated with the online status; and
randomly increasing a ranking position for at least one profile within the ranked list of profiles, wherein the ranking position for the at least one profile is selected to compensate for position bias in history data used to generate the online ranking.

19.	(Canceled).

20.	(Previously Presented)	The non-transitory computer readable medium of claim 16, further comprising:

updating the agent profile data using the tracking information.

21.	(Previously Presented)	The non-transitory computer readable medium of claim 16, further comprising:
receiving tracking information associated with the search result data, the tracking information including context data associated with the real-time search criteria data;
updating the agent profile data using the tracking information to generate updated agent profile data; and
transmitting the updated agent profile data, wherein when the updated agent profile data is received at a service server associated with the agent profile data, the updated agent profile data is used to update locally cached data used for generating agent searches.

22.	(Previously Presented)	The non-transitory computer readable medium of claim 16, wherein the real-time search criteria data is associated with a registered user; and
wherein the plurality of agents associated with the agent profile data for the real-time search criteria data is limited to a set of profiles associated with the registered user.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 26, 2022